              Case 4:16-cv-00427-DCN Document 155 Filed 10/21/20 Page 1 of 14




                                  IN THE UNITED STATES DISTRICT COURT

                                          FOR THE DISTRICT OF IDAHO

      NELSON-RICKS CHEESE COMPANY,             )                     Case No. 4:16-cv-00427-DCN
      INC., an Idaho corporation,              )
                                               )                     WRIT OF EXECUTION TO THE
                                  Plaintiff,   )                     UNITED STATES MARSHAL
     v.                                        )
                                               )
     LAKEVIEW CHEESE COMPANY, LLC, a           )
     Nevada limited liability company,         )
                                               )
                                  Defendant.   )
     _________________________________________ )

        Name and Address of Judgment Creditor                     Amount of first Judgment 1:         $292,270.91

              Lakeview Cheese Company, LLC                        Amount of second Judgment 2: $21,692.00
                     c/o H1 Law Group                             Total Judgments plus
             701 North Green Valley Pkwy, #200                       interest through
                   Henderson, NV 89074                               October 19, 2020 3:             $329,168.43

                                 v.
         Name and Address of Judgment Debtor

         Nelson-Ricks Cheese Company, Inc., and
         NRCC Asset Acquisition, LLC4 (as its alter
               ego) c/o Registered Agent –
                  Action Services, LLC
             725 S.W. Higgins Ave. Suite C
                Missoula, Montana 59806

     TO THE UNITED STATES MARSHAL FOR THE DISTRICT OF IDAHO:
     You are directed to levy upon the property of the above-named judgment debtor to satisfy a money
     judgment in accordance with the attached instructions.

1
 Judgment entered as of November 27, 2018, and modified in form only on June 28, 2019 (See Amended Judgment at
n.1), is attached here as Exhibit B.
2
    Judgment entered as of June 11, 2020, is attached here as Exhibit C.
3
    See Exhibit A for detailed judgment dates, amounts, and interest calculations through October 19, 2020.
4
 By way of a Memorandum Decision and Order on September 23, 2020, Dkt. 145, this Court ordered that Mike
Greenberg, associated Greenberg business entities including NRCC Asset Acquisition, LLC, Banquet Cheese Company,
Inc., Greenberg Cheese Company, BDR Marketing, LLC, Big Daddy Racing, LLC, and Fanara Greenberg Properties,
LLC, and associated Greenberg family members and company principals Mary Greenberg and Donald Greenberg, shall
be considered the alter egos of Nelson-Ricks Cheese Company, Inc., that the corporate veil shall be pierced, and that
writs of execution shall issue to these companies and persons in aid of execution of judgment.
                                                              1
        Case 4:16-cv-00427-DCN Document 155 Filed 10/21/20 Page 2 of 14




TO THE JUDGMENT DEBTOR:
You are notified that federal and state exemptions may be available to you and that you have a
right to seek a court order releasing as exempt any property specified in the marshal’s schedule
from the levy.

DATED this 21st day of October 2020.
                                                   Chief District Court Judge




                                               2
Case 4:16-cv-00427-DCN Document 155 Filed 10/21/20 Page 3 of 14




           EXHIBIT A
          Case 4:16-cv-00427-DCN Document 155 Filed 10/21/20 Page 4 of 14



                                            EXHIBIT A

                              Interest Calculation Detail on Judgments



First Judgment – November 27, 2018 (attached as Exhibit B)

         11/27/2018     Principle                            $292,270.91
                        Interest 1                           2.67%
                        Daily Interest                       $21.68

         11/27/2019     Principle                            $300,182.93 2
                        Interest                             2.67%
                        Daily Interest                       $22.26

         10/19/2020     Interest since 11/27/2019 3          $7,280.19

                        Current Principle + Interest         $307,463.11


Second Judgment – June 11, 2020 (attached as Exhibit C)

         6/11/2020      Principle                            $21,692.00
                        Interest 4                           0.17%
                        Daily Interest                       $0.10

         10/19/2020     Interest since 6/11/2020 5           $13.32

                        Current Principle + Interest         $21,705.32



Total Principal and Interest as of October 11, 2020:         $329,168.43




1
 Applicable 1 Year Treasury Constant Maturity Rate applicable to first judgment is 2.67%, See
Dkt. 109, at 16; see also https://fred.stlouisfed.org/series/DGS1 for the 1 Year Treasury Constant
Maturity Rate historical graph.
2
  Interest is to be compounded annually. 28 U.S.C. § 1961(b) (“[i]nterest shall be computed daily
to the date of payment … and shall be compounded annually”). Interest at the rate of $21.6767
per day, for 365 days equals $7,912.02 increasing the principle amount to $300,182.93.
3
    Interest of $22.26.2635 for 308 days equals $7,280.19.
4
 Applicable 1 Year Treasury Constant Maturity Rate applicable to second judgment is 0.17%,
See Dkt. 138, at 7; see also https://fred.stlouisfed.org/series/DGS1 for the 1 Year Treasury
Constant Maturity Rate historical graph.
5
    Interest of $0.1024 for 130 days equals $13.32.
Case 4:16-cv-00427-DCN Document 155 Filed 10/21/20 Page 5 of 14




           EXHIBIT B
         Case
         Case4:16-cv-00427-DCN
              4:16-cv-00427-DCN Document
                                Document155
                                         111 Filed
                                             Filed10/21/20
                                                   06/28/19 Page
                                                            Page61of
                                                                  of14
                                                                     1



                           UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO


    NELSON-RICKS CHEESE COMPANY,                     Case No. 4:16-cv-00427-DCN
    INC., an Idaho corporation,
                                                     AMENDED JUDGMENT

          Plaintiff,

           v.

    LAKEVIEW CHEESE COMPANY,
    LLC, a Nevada limited liability company,

          Defendant.



        NOW THEREFORE IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the prior judgment entered in favor of the Defendant (Dkt. 95) is

amended 1 to include costs and fees as determined by the Court (Dkt. 109), resulting in a

total judgment amount of $292,270.91. Interest to accrue at the legal rate until satisfied.


                                                     DATED: June 28, 2019


                                                     _________________________
                                                     David C. Nye
                                                     U.S. District Court Judge




1
 This Amended Judgment does not substantively change any actions previously taken in this
case or alter any existing time requirements on appeal. The Court’s sole purpose here is to clarify
and complete the record by including attorney fees and costs—that it already awarded—in the
Judgment.

AMENDED JUDGMENT - 1
Case 4:16-cv-00427-DCN Document 155 Filed 10/21/20 Page 7 of 14




           EXHIBIT C
         Case
         Case4:16-cv-00427-DCN
              4:16-cv-00427-DCN Document
                                Document155
                                         138 Filed
                                             Filed10/21/20
                                                   06/11/20 Page
                                                            Page81of
                                                                  of14
                                                                     7




                             UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF IDAHO


    NELSON-RICKS CHEESE COMPANY,                        Case No. 4:16-cv-00427-DCN
    INC., an Idaho corporation,
                                                        MEMORANDUM DECISION AND
                                                        ORDER
          Plaintiff,

           v.

    LAKEVIEW CHEESE COMPANY,
    LLC, a Nevada limited liability company,

          Defendant.



                                       I. INTRODUCTION

        Pending before the Court is Defendant Lakeview Cheese Company LLC’s

(“Lakeview”)1 Motion for Attorney Fees (Dkt. 135) and Motion for Order to Show Cause

(Dkt. 136).

        Having reviewed the record and briefs, the Court finds the facts and legal arguments

are adequately presented. Accordingly, in the interest of avoiding further delay, and

because the Court finds the decisional process would not be significantly aided by oral

argument, the Court will decide the motions without oral argument. Dist. Idaho Loc. Civ.



1
 Lakeview has informed the Court that on or about July 31, 2018, it amended its Articles of Organization
and that as part of that process it changed its name to “Chill Out Cold Storage LV, LLC.” For continuity,
and to avoid any confusion, the Court will continue to refer to the Defendant in this case as Lakeview.
Nevertheless, it goes without saying that Chill Out Cold Storage LV LLC has the same rights, interests,
authority, and responsibilities as Lakeview in regard to any decisions rendered by this Court.



MEMORANDUM DECISION AND ORDER - 1
           Case
           Case4:16-cv-00427-DCN
                4:16-cv-00427-DCN Document
                                  Document155
                                           138 Filed
                                               Filed10/21/20
                                                     06/11/20 Page
                                                              Page92of
                                                                    of14
                                                                       7




R. 7.1(d)(1)(B).

          Upon review, and for the reasons set forth below, the Court GRANTS both motions.

                                         II. BACKGROUND

          On July 12, 2018, the Court granted summary judgment in Lakeview’s favor. Dkt.

94. Contemporaneously—and in accordance with Federal Rule of Civil Procedure 58—the

Court entered Judgment. Dkt. 95. Lakeview subsequently moved for attorney’s fees and

costs (Dkt. 96) and on November 27, 2018, the Court granted the same (Dkt. 109).

          NRCC appealed the Court’s summary judgment decision and award of attorney

fees. Dkts. 98, 110.

          On August 21, 2019, the Ninth Circuit Court of Appeals issued its memorandum

affirming the Court’s granting of summary judgment and upholding the Court’s award of

attorney fees. Dkt. 118. NRCC filed a motion for rehearing, which the Ninth Circuit denied.

Dkt. 125.

          During the same timeframe, Lakeview began to take certain anticipatory actions

against NRCC. Specifically, Lakeview moved for a Writ of Execution (Dkt. 112)2 and

began post-judgment discovery in an effort to collect on the previously entered judgment.

Lakeview claims it took these actions when it became aware that NRCC might be

transferring or disposing of assets. NRCC denies these allegations and contends that

Lakeview’s post-judgment discovery requests were irrelevant and burdensome and,




2
    The Court subsequently granted this motion. Dkt. 120.



MEMORANDUM DECISION AND ORDER - 2
       Case
        Case4:16-cv-00427-DCN
             4:16-cv-00427-DCN Document
                                Document155
                                         138 Filed
                                              Filed10/21/20
                                                    06/11/20 Page
                                                              Page10
                                                                   3 of 7
                                                                        14




further, that its third-party subpoenas were inappropriate.

       Pursuant to the Court’s standard procedure, Lakeview brought its concerns

regarding NRCC’s actions to the Court informally. A discovery dispute conference was

held on August 30, 2019. A resolution was not reached during the call. Accordingly, NRCC

filed a Motion to Quash (Dkt. 119) and Lakeview filed a Motion to Compel (Dkt. 123).

       Following the completion of briefing on the two pending motions, NRCC’s

counsel—the law firm of Beard St. Clair Gaffney PA—filed a Motion to Withdraw as

Counsel of Record in this case. Dkt. 129. Good cause appearing, the Court granted the

same. Dkt. 130. Pursuant to District of Idaho Local Rule 83.4, the Court advised NRCC

that, as a corporation, it could not appear without representation. Dkt. 130, at 1. The Court

gave NRCC 21 days from the date of service of the Court’s order to appoint other counsel.

Id.

       Beard St. Clair Gaffney dutifully filed a certificate of compliance on December 19,

2019. Dkt. 131. NRCC never filed any notice of appearance on its behalf.

       The Court subsequently issued its decision granting Lakeview’s Motion to Compel

and denying NRCC’s Motion to Quash. Dkt. 134.

       As part of that decision, the Court determined that Lakeview was entitled to the

attorney fees it incurred in bringing its Motion to Compel and defending against NRCC’s

Motion to Quash. Id. at 9. The Court noted that once Lakeview filed its application for

costs, NRCC would have an opportunity to challenge the amount of the fees requested but

not the validity of the award itself. Id. at n. 6. On April 15, 2020, Lakeview appropriately

filed its Motion for Attorney Fees. Dkt. 135. NRCC never responded.


MEMORANDUM DECISION AND ORDER - 3
       Case
        Case4:16-cv-00427-DCN
             4:16-cv-00427-DCN Document
                                Document155
                                         138 Filed
                                              Filed10/21/20
                                                    06/11/20 Page
                                                              Page11
                                                                   4 of 7
                                                                        14




       Also as part of its prior decision, the Court noted that in the likely event that NRCC

continued to thwart Lakeview’s efforts—and the Court’s orders—it would entertain a

motion for contempt or a motion for an order to show cause. Id. at 9–10.

       On May 7, 2020, Lakeview filed the pending Motion for Order to Show Cause. Dkt.

136. NRCC never responded to this motion either.

                                         III. ANALYSIS

       A. Attorney Fees

       As noted, the Court has already determined that an award of attorney fees is

appropriate in this case as it relates to the prior discovery motions. Dkt. 134, at 9.

Additionally, insofar as NRCC failed to respond to Lakeview’s motion challenging either

the rate billed or the hours expended, the Court can address this motion in short order.

       Critically, the Court has already awarded attorney fees in this case on numerous

occasions. See Dkts. 87, 109. It has previously approved rates similar (or identical) to the

rates requested here and for many of the same attorneys at issue. The Court’s prior analysis

related to the requested rates stands.

       The Court has likewise reviewed Lakeview’s records (Dkt. 135-2, at 2-29) and finds

that the hours billed were appropriate for the work done and that the work done was

necessarily incurred in support of the prior motions. Accordingly, the Court GRANTS

Lakeview’s request and awards it attorney fees in the amount of $21,692.00.

       B. Order to Show Cause

       NRCC continues to thwart Lakeview’s legal and lawful efforts to collect on its valid

judgment and continues to defy this Court’s orders. The Court and Counsel have tried to


MEMORANDUM DECISION AND ORDER - 4
       Case
        Case4:16-cv-00427-DCN
             4:16-cv-00427-DCN Document
                                Document155
                                         138 Filed
                                              Filed10/21/20
                                                    06/11/20 Page
                                                              Page12
                                                                   5 of 7
                                                                        14




resolve the issues informally, through motion practices and written orders, but to no avail.

NRCC leaves the Court will little choice.

       Pursuant to Federal Rule of Civil Procedure 37, this Court has the authority to

sanction NRCC for its failure to comply with the Court’s prior order (Dkt. 134). Rule

37(b)(2) provides that “if a party . . . fails to obey an order to provide or permit discovery

. . . , the court where the action is pending may issue further just orders.” Such an order

may include any of the following remedies:

       i.     directing that the matters embraced in the order or other designated
              facts be taken as established for purposes of the action, as the
              prevailing party claims;
       ii.    prohibiting the disobedient party from supporting or opposing
              designated claims or defenses, or from introducing designated matters
              in evidence;
       iii.   striking pleadings in whole or in part;
       iv.    staying further proceedings until the order is obeyed;
       v.     dismissing the action or proceeding in whole or in part;
       vi.    rendering a default judgment against the disobedient party; or
       vii.   treating as contempt of court the failure to obey any order except an
              order to submit to a physical or mental examination.

Fed. R. Civ. P. 37(b)(2).

       The Court has broad discretion in determining the appropriate sanction for a

violation of its orders. See Reygo Pac. Corp. v. Johnston Pump Co., 680 F.2d 647, 649 (9th

Cir. 1982) (“The district court is afforded great latitude in imposing sanctions under Rule

37 . . . .”); See also, Campidoglio LLC v. Wells Fargo & Co., 870 F.3d 963, 975 (9th Cir.

2017) (“We have recognized that this rule provides a wide range of sanctions for a party’s

failure to comply with court discovery orders.”).

       “Rule 37(b)(2) contains two standards—one general and one specific—that limit a



MEMORANDUM DECISION AND ORDER - 5
       Case
        Case4:16-cv-00427-DCN
             4:16-cv-00427-DCN Document
                                Document155
                                         138 Filed
                                              Filed10/21/20
                                                    06/11/20 Page
                                                              Page13
                                                                   6 of 7
                                                                        14




district court’s discretion. First, any sanction must be ‘just’; second, the sanction must be

specifically related to the particular ‘claim’ which was at issue in the order to provide

discovery.” Ins. Corp. of Ireland v. Compagnie des Bauxites de Guinee, 456 U.S. 694, 707

(1982).

       As a sanction in this case, Lakeview asks that the Court:

       (1) hold NRCC in contempt; (2) direct NRCC to pay the reasonable expenses,
       including attorney’s fees, caused by NRCC’s failure to comply; (3) direct
       that the matters embraced in the outstanding discovery requests and other
       designated facts regarding the abuse of NRCC’s corporate form be taken as
       established for the purposes of this action; (4) prohibit NRCC and the
       Greenberg Parties from opposing Chill Out’s collection efforts against its
       alter egos or introducing evidence regarding same; (5) issue a writ of
       execution against the assets of the Greenberg Parties; (6) appoint a receiver
       over NRCC; and (7) award any other relief that this Court deems equitable
       and just.

Dkt. 136, at 2–3. The Court has reviewed Lakeview’s requests and finds that—based

on NRCC’s behavior during this litigation over the past four years—some, if not all,

of the requests are appropriate in this case. However, it will not make such a

determination at this time without giving NRCC a final opportunity to appear and

oppose the request.

       In this case, there is a judgment creditor (Lakeview) who seeks to recover

fees owed. The judgment debtor (NRCC) has failed repeatedly to comply with less-

intrusive requests, failed to abide by the Court’s orders, and failed to respond to any

of the pending motions. Accordingly, the Court will issue an order to show cause

requiring that NRCC appear and explain why the Court should not adopt each of




MEMORANDUM DECISION AND ORDER - 6
        Case
         Case4:16-cv-00427-DCN
              4:16-cv-00427-DCN Document
                                 Document155
                                          138 Filed
                                               Filed10/21/20
                                                     06/11/20 Page
                                                               Page14
                                                                    7 of 7
                                                                         14




Lakeview’s requests for relief.3

                                                 IV. ORDER

        IT IS HEREBY ORDERED:

        1. Lakeview’s Motion for Attorney Fees (Dkt. 135) is GRANTED.

        2. The Court hereby awards Lakeview attorney fees in the amount of $21,692.00.

        3. NRCC has 30 days from the date of this order to tender the fees awarded.

        4. Lakeview’s Motion for Order to Show Cause (Dkt. 136) is GRANTED in PART

            to the extent the Court will issue an order to show cause and hold a hearing on

            the same. The Court will issue a separate order concurrently herewith.

        5. The Court will hold a hearing on Lakeview’s Motion (Dkt. 136) on August 5,

            2020, at 3:00 p.m. in Pocatello, Idaho. NRCC will be ordered to appear in person.

            Failure to do so will result in sanctions.

        6. Lakeview shall serve this order and the order to show cause on NRCC as soon

            as reasonable possible and file a certificate of service once complete.


                                                         DATED: June 11, 2020


                                                         _________________________
                                                         David C. Nye
                                                         Chief U.S. District Court Judge




3
 To be clear, Lakeview’s motion is granted to the extent that the Court is issuing an order to show cause,
however, the Court is not affirmatively ruling on the underlying requests at this time.



MEMORANDUM DECISION AND ORDER - 7
